         Case 20-30602 Document 15 Filed in TXSB on 01/31/20 Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


In RE:                                            §
                                                  §
HIGH MESA, INC., et al.,                          §           Case No. 20-30602
                                                  §           (Chapter 7)
     Debtors.                                     §           (Jointly Administered)
                                                  §
                                                  §



TRUSTEE’S WITNESS LIST FOR THE JANUARY 31, 2020 HEARING ON TRUSTEE’S
 EMERGENCY MOTION FOR: (A) ENTRY OF AN INTERIM AND FINAL ORDER
       AUTHORIZING THE TRUSTEE TO OPERATE BUSINESS AND
                (B) SETTING A FINAL HEARING DATE




Judge:                     Hon. Marvin Isgur
Hearing Date:              Friday, January 31, 2020
Hearing Time:              4:00 p.m. (CT)
Party’s Name:              Christopher Murray, Chapter 7 Trustee for Debtors High Mesa,
                           Inc., et al.
Attorneys’ Names:          J. Maxwell Beatty
                           Erin Jones
Attorneys’ Phone:          832-529-1999
Nature of Proceedings:     Hearing on the Trustee’s Emergency Motion for: (a) Entry of an Interim and
                           Final Order Authorizing the Trustee to Operate Business and (b) Setting a Final
                           Hearing Date [DE 7]
           Case 20-30602 Document 15 Filed in TXSB on 01/31/20 Page 2 of 4




        Jones Murray & Beatty LLP (“JMB”), proposed counsel for Christopher Murray, Chapter

7 Trustee for the Debtors High Mesa, Inc., et al. 1, (the “Trustee”) hereby submits this Witness

List in connection with the hearings to be held on Friday, January 31, 2020, at 4:00 P.M. (Central

Time) (the “Hearing”) on the Trustee’s Emergency Motion for: (a) Entry of an Interim and Final Order

Authorizing the Trustee to Operate Business and (b) Setting a Final Hearing Date [DE 7].


                                              WITNESSES

        JMB may call any of the following witnesses at the Hearings, whether in person or by

proffer:

        1. Christopher Murray, Chapter 7 Trustee;

        2. Scott Ricks;



1
 The case number for each of the Debtors’ estates is as follows: (1) High Mesa, Inc., Case No. 20-
30602; (2) Petro Operating Company, LP, Case No. 20-30603; (3) Petro Acquisitions, LP; Case No.
20-30604; (4) High Mesa Holdings, L.P., Case No. 20-30605; (5) The Meridian Resource and
Exploration, LLC, Case No. 20-30606; (6) High Mesa Holdings GP, LLC, Case No. 20-30607; AM
Idaho, LLC, Case No. 20-30608; (7) Louisiana Onshore Properties, LLC, Case No. 20-30609; (8)
AMH Energy New Mexico, LLC, Case No. 20-30610; (9) AM Michigan, LLC, Case No. 20-30611;
(10) Texas Energy Acquisitions, LP, Case No. 20-30612; (11) Cairn Energy USA, LLC, Case No. 20-
30613; (12) The Meridian Production, LLC, Case No. 20-30614; (13) High Mesa Services, LLC, Case
No. 20-30615; (14) HMS Kingfisher Holdco, LLC, Case No. 20-30616; (15) Alta Mesa Acquisition
Sub, LLC, Case No. 20-30619; (16) Alta Mesa Drilling, LLC, Case No. 20-30620; (17) Alta Mesa
Energy, LLC, Case No. 20-30621; (18) Alta Mesa GP, LLC, Case No. 20-30622; (19) Aransas
Resources, LP, Case No. 20-30623; (20) ARI Development, LLC, Case No. 20-30624; (21) Brayton
Management GP II, LLC, Case No. 20-30625; (23) Brayton Resources II, LP, Case No. 20-30626;
(24) Brayton Resources, LP, Case No. 20-30627; (25) Buckeye Production Company, LP, Case No.
20-30628; (26) FBB Anadarko, LLC, Case No. 20-30629; (27) Galveston Bay Resources, LP, Case
No. 20-30630; (28) LEADS Resources, LLC, Case No. 20-30632; (29) Louisiana Exploration &
Acquisition LP, Case No. 20-30634; (30) Navasota Resources Ltd. LLP f/k/a Hilltop Acquisition,
LLC, Case No. 20-30635; (31) Nueces Resources, LP, Case No. 20-30637; (32) Sundance
Acquisition, LLC, Case No. 20-30638; (33) TEA Energy Services, Case No. 20-30639; (34) The
Meridian Resource, LLC, Case No. 20-30640; and (35) Virginia Oil and Gas, LLC, Case No. 20-
30641.
        Case 20-30602 Document 15 Filed in TXSB on 01/31/20 Page 3 of 4




       3. Any witnesses called or designated by any other party; and

       4. Any witnesses necessary to rebut the testimony of any witnesses called or designated
          by any other parties.



Dated: January 31, 2020                           Respectfully submitted,
                                                  JONES MURRAY & BEATTY LLP

                                                  /s/ J. Maxwell Beatty
                                                  J. Maxwell Beatty
                                                  Tex. Bar No. 24051740
                                                  max@jmbllp.com
                                                  4119 Montrose Blvd., Suite 230
                                                  Telephone: (832) 529-1999
                                                  Facsimile: (832) 529-3393
                                                  Proposed Counsel to Christopher Murray,
                                                  Chapter 7 Trustee for the Debtors
         Case 20-30602 Document 15 Filed in TXSB on 01/31/20 Page 4 of 4




                                       Certificate of Service

        I certify that the foregoing was served on all parties registered to receive notice of filings
in the above referenced case via the Court’s electronic case filing system.


                                                      /s/ J. Maxwell Beatty
                                                      J. Maxwell Beatty
